Citation Nr: 9902458	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  91-44 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death. 

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C. § 1151. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to May 
1943. 

This appeal to the Board of Veterans Appeals (Board) arose 
from rating decisions in April 1991 and June 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The April 1991 rating decision denied 
entitlement to service connection for the cause of the 
veterans death, while the June 1995 rating decision denied 
entitlement to compensation under 38 U.S.C. § 1151 for the 
veterans death. 


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1990, at the age of 69 
years as a result of bilateral pneumonia due to sepsis due to 
urinary tract infection. 

2.  At the time of the veterans death, service connection 
was in effect for anxiety, rated as 10 percent disabling. 

3.  There is no competent medical evidence of a nexus between 
the veterans fatal bilateral pneumonia due to sepsis due to 
urinary tract infection, and his period of military service 
or any disability attributable thereto, including his 
service-connected anxiety.

4.  There is no competent medical evidence of record that the 
veterans death was the result of VA hospitalization, medical 
or surgical treatment, or submission to an examination. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veterans death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  A claim for compensation for dependency and indemnity 
compensation under the provisions of 38 U.S.C. § 1151 not 
well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107].  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

I. Service Connection for Cause of Death

To establish that a claim of entitlement to service 
connection for the cause of the veterans death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno, 6 Vet. App. at 469.  The truthfulness of 
evidence for the purpose of determining whether the 
appellants claim of entitlement to service connection for 
the cause of the veterans death is well grounded will be 
presumed, as required by Robinette v. Brown, 8 Vet. App. 69, 
77 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage, supra.

Service connection for the cause of the veterans death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998). 

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

The evidence of record reflects that the veteran began what 
was described as a deteriorating course beginning in about 
1984, suffering a series of cerebrovascular accidents which 
left him with impaired upper and lower extremities and 
eventually an inability to ambulate.  In 1988, the diagnosed 
disorders the veteran had were: Parkinsons disease, status 
post right hemispheric cerebrovascular accident with left 
upper extremity and left lower extremity hemiplegia, 
hypertension, chronic obstructive pulmonary disease, 
peripheral neuropathy, and chronic venous stasis of the lower 
extremities.  A private physician statement in November 1988 
described the veteran as totally disabled.  The veteran 
showed abrupt deterioration in 1987 and was hospitalized in 
November 1987, and again in May 1988, and from January to 
March 1989, with a terminal period of hospitalization with VA 
from May 1989 to October 1990.  For the final period of 
hospitalization, the veteran was admitted in May 1989 with 
diagnoses of pneumonia and respiratory distress.  The final 
diagnoses were bilateral pneumonia, possibly aspiration, 
urinary tract infection, sepsis secondary to pneumonia and 
urinary tract infection, multi-infarct dementia, Parkinsons 
Disease, hernia, and chronic obstructive pulmonary disease. 

A certificate of death reflects that the veteran died on 
October [redacted], 1990, at the age of 69 years as a result of 
bilateral pneumonia due to sepsis due to urinary tract 
infection.  At the veterans death, service connection had 
been established for anxiety, rated as 10 percent disabling 
since 1979.  Additionally, during the veterans lifetime, 
effective from November 1988, VA had granted entitlement to 
non-service-connected pension with special monthly pension 
benefits based upon the need for aid and attendance.  This 
was based upon findings that the veteran had non-service-
connected disabilities of Parkinsons Disease, rated as 100 
percent disabling, chronic obstructive pulmonary disease, 
rated as 60 percent disabling, and residuals of a 
cerebrovascular accident, rated as 10 percent disabling. 

Lacking in this matter is competent medical evidence of a 
nexus between any primary or contributory cause of the 
veterans death and the veterans period of military service 
or disability attributable thereto.  It is not alleged or 
shown that chronic disability involving pneumonia, sepsis, or 
urinary tract infection was present in service, nor is a 
continuity of symptomatology as to these conditions shown 
during post-service years.  Savage, supra.  While service 
connection for anxiety had been established as related to 
service, that fact does not obviate the need for a showing by 
competent medical evidence of a nexus between the primary or 
contributory cause of death and the veterans period of 
service or to his service-connected anxiety.  See 38 U.S.C.A. 
§ 1154 (West 1991); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

In this regard, the Board notes the appellants assertion 
that the veteran died because of his service connected 
nervous condition.  At the personal hearing, the appellant 
testified that the veteran experienced problems with his 
service-connected anxiety after service until the time of his 
death.  However, there is no competent medical evidence that 
the cause of the veterans death, be it the primary or 
contributory cause, bore any causal relationship to the 
veterans period of service or any injury or disease 
occurring in service.  No medical professional has expressly 
or implicitly voiced any such opinion, nor has any medical 
professional indicated that the veterans service-connected 
disability of anxiety was of such a nature or severity as to 
hasten or otherwise contribute to the veterans death in any 
way.  Lay persons, such as the appellant and the 
representative, who are not trained in the field of medicine, 
are not competent to render testimony concerning medical 
causation.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
It is the province of health care professionals to enter 
conclusions which require medical opinions, such as an 
opinion as to the relationship between a current disability 
and service.  As a result, the appellants lay opinion that 
the veteran died because of his service-connected anxiety 
does not present a sufficient basis upon which to find this 
claim to be well grounded.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As there is no competent medical evidence of 
record of a nexus between any primary or contributory cause 
of death and the veterans period of military service or 
disability attributable thereto, the Board finds that the 
appellants claim is not well grounded and must, therefore, 
be denied.  38 U.S.C.A. § 5107(a). 

As the foregoing explains the need for competent evidence 
linking the cause of the veterans death to his active duty 
service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application.  See Graves v. Brown, 8 Vet. App. 522, 524-
525 (1996).  

II. 38 U.S.C. § 1151

The Board notes at the outset that in November 1991 the Court 
invalidated 38 C.F.R. § 3.358(c)(3) (1991), part of the 
regulation applicable to cases involving claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Courts decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Gardner v. 
Brown, 5 F. 3rd 1456 (Fed. Cir. 1993)) and then by the United 
States Supreme Court (Brown v. Gardner, 115 S.Ct. 552 
(1994)).

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulation to the decision of the United States Supreme 
Court.  

When any veteran suffers an injury or aggravation of an 
injury as the result of VA hospitalization, medical or 
surgical treatment, examination, or the pursuit of a course 
of vocational rehabilitation, and such injury or aggravation 
results in additional disability or death to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1998).

In determining that additional disability exists, the 
beneficiarys physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1)  It is necessary to show that additional disability or 
death is actually the result of such disease or injury, or 
aggravation of an existing disease or injury, suffered as the 
result of hospitalization, medical or surgical treatment, or 
submission to an examination, and not merely coincidental 
therewith.  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, hospitalization, or examination, and not 
as a result of the veterans own willful misconduct, 
disability compensation will be awarded for such disease, 
injury, or aggravation, including death, as if such condition 
were service connected.  38 C.F.R. § 3.800 (1998).

While the appellant is not required to show fault or 
negligence in medical treatment, Brown v. Gardner, 115 S.Ct. 
552 (1994), the appellant still has the burden of submitting 
cognizable evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible or 
capable of substantiation.  That is, the veteran must submit 
competent evidence of additional disability which came as the 
result of VA treatment.  38 U.S.C.A. § 5107(a). 

In this case, the appellant is currently claiming entitlement 
to benefits under the theory that, while the veteran was at a 
VA hospital from May 1989 to October 1990, they didnt 
treat him well enough, which resulted in the veteran 
becoming sick with pneumonia and dying.  The appellants 
representative wrote in a brief on appeal that the urinary 
tract condition and sepsis were caused by improper care and 
cleansing of the attached apparatus. 

During a personal hearing in October 1995, the appellant 
testified that, after placement of the tube in the veterans 
stomach, he soon thereafter quit talking very much; that the 
staff at the hospital was very busy; that the veteran did not 
complain of urinary problems prior to going into the 
hospital; that there was an incident told to her about a 
hospital employee yanking the veteran and jerking him; and 
that she agreed that the conditions stated on the medical 
certificate  pneumonia, sepsis, and urinary tract infection 
 are what killed the veteran.  

Significantly, however, there is no competent medical 
evidence of record that VA hospitalization or medical or 
surgical treatment, including a reported incident regarding 
rough treatment of the veteran, is causally related to 
pneumonia, sepsis, or urinary tract infection.  The 
appellants lay testimony, assumed to be credible for 
purposes of determining whether the claim is well grounded, 
does not substitute for the required specialized medical 
knowledge.  Espiritu, 2 Vet.App. 492; Lathan v. Brown, 7 
Vet.App. 359, 365 (1995).  The representatives assertion 
that the urinary tract condition and sepsis was caused by 
improper care and cleansing of the attached apparatus is 
supportive argument but is not medical evidence.  See Heuer, 
7 Vet. App. at 384.  

The Board notes that should the appellant provide competent 
medical evidence that VA treatment resulted in a disorder or 
aggravation of an disorder which hastened the veterans 
death, the claim could be found well grounded and adjudicated 
on the merits.  At this time, however, as there is no 
competent evidence that the veterans VA hospitalization or 
medical or surgical treatment or examination caused his 
death, the claim for dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 must be 
denied as not well grounded. 

Although the Board considered and handled these claims on 
grounds different from that of the RO, which denied the 
claims for service connection for the cause of the veterans 
death and for compensation under the provisions of 
38 U.S.C.A. § 1151 on the merits, the appellant has not been 
prejudiced by the decision.  This is because, in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in determinations favorable to 
her.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49, 
747 (1992).

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the appellant's claims do not even cross 
the threshold of being well grounded claims, a weighing of 
the merits of these claims is not warranted, and the 
reasonable doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appellants claim for service connection for the cause of 
the veterans death having been found to be not well 
grounded, the appeal is denied.

The appellants claim of entitlement to service connection 
for dependency and indemnity compensation under the 
provisions of 38 U.S.C. § 1151 having been found to be not 
well grounded, the appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
